

Exhibit 10.14
THIRD AMENDMENT TO LEASE
(Half Dome Building)




THIS THIRD AMENDMENT TO LEASE (the “Amendment”) is made as of the 26th day of
September, 2006 (“Effective Date”), by and between Conexant Systems, Inc., a
Delaware corporation (“Landlord”), and Newport Fab, LLC, a Delaware limited
liability company, doing business as Jazz Semiconductor (“Tenant”), with respect
to the following:


RECITALS


A. Landlord is the landlord and Tenant is the tenant pursuant to that certain
written lease dated March 12, 2002, by and between Landlord, as landlord, and
SpecialtySemi, Inc. (“Original Tenant”), as tenant and amended as of May 1, 2004
and December 31, 2005 (collectively, the “Lease”). The Lease covers certain
premises (the “Leased Premises”) known as Building 501 and as Half Dome located
at 4311 Jamboree Road, Newport Beach, California (“Building”). Tenant has
succeeded to the interests of Original Tenant under the Lease. 


B. Tenant’s parent, Jazz Semiconductor, Inc. (“Jazz”), and Acquicor Technology
Inc. (“Acquicor”) are parties to that certain Agreement and Plan of Merger
(“Merger Agreement”) dated as of the date hereof pursuant to which Jazz shall
become a wholly-owned subsidiary of Acquicor.


C. Landlord and Tenant wish to modify and amend the Lease, subject to the
conditions set forth herein.


AGREEMENT


NOW, THEREFORE, IN CONSIDERATION OF the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follow:


1. Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Lease.
 
2. Modifications of Lease. Section 15.1(b) of the Lease is hereby deleted in its
entirety and is of no further force and effect.
 
3. Services and Pass-Through Costs. Landlord shall maintain, repair and replace
the air conditioning, heating and ventilation system, the plumbing in restrooms,
the fire life safety systems and the fire extinguishers serving the Leased
Premises. Tenant shall be responsible for all other maintenance of the Leased
Premises. Notwithstanding the provisions of the Lease, Tenant shall pay its pro
rata share of any property taxes, security costs and all maintenance and repair
costs for the Building (“Pass-Through Costs”). Tenant shall also pay for gas,
electrical, sewer and water services and for janitorial and waste management and
removal services for the Leased Premises, or if such services are not separately
metered or provided, Tenant shall pay its pro rata share of such costs
calculated on a per square foot basis, and all such costs are included within
the definition of Pass-Through Costs. Tenant shall pay all Pass-Through Costs
within thirty (30) days following billing from Landlord.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Relocation of Premises. Landlord shall have a one time right to relocate the
Premises to another building located within one mile of the Leased Premises as
detailed in Exhibit A attached hereto and made a part hereof, on the following
terms and conditions:
 
(a) Landlord shall provide to Tenant not less than six (6) months advance
written notice of the date of such relocation, and no such relocation shall
occur within twelve (12) months following the Closing, as defined in the Merger
Agreement. Tenant shall provide Landlord with written notice of the Closing
within ten (10) business days after the Closing.
 
(b) The new premises shall be of a single, contiguous space of approximately
equal size and shall contain reasonably comparable quality of finishes and
function as the Leased Premises as of the time immediately prior to such
relocation (including without limitation, conference room capacity) and, if
necessary, shall be placed in that condition by Landlord at the cost of
Landlord. Tenant shall have the use of 150 non-exclusive parking spaces
contiguous to the new premises. The parties hereby agree that any existing or
future building in Koll Center Newport is reasonably comparable to the Building.
 
(c) The physical relocation of the furniture, fixtures, equipment, signage and
personal property of Tenant from the Leased Premises to the new premises shall
be accomplished by Landlord at the cost of Landlord.
 
(d) The physical relocation of Tenant to the new premises shall take place
outside of normal business hours or other mutually agreed upon time.
 
(e) All reasonable out-of-pocket costs incurred by Tenant in connection with
such relocation, including without limitation costs incurred in changing
addresses on stationery, business cards, directories, websites, advertising,
postage for a distribution of such information and other related and similar
items, but excluding any lost revenues or other intangible costs, shall be paid
by Landlord. There shall be no abatement of rent payable under the Lease on
account of Tenant’s relocation provided that if Tenant is unable to use either
the Leased Premises or new premises for the conduct of its business as
reasonably determined by the parties, then all rent shall be abated on a per
diem basis.
 
(f) Base Rent for the new premises shall be equal to the Expense Rent
immediately prior to such relocation. No change in Base Rent shall be made
regardless of the actual measurement of the new premises or the building of
which they form a part, except that On each anniversary of the date upon which
Tenant commences to do business in the new premises on or following the Closing,
Landlord may increase the Base Rent by three percent (3%). Tenant shall pay
Pass-Through Costs for the new premises provided they do not exceed the amount
Pass-Through Costs would have been for the Leased Premises during the same
period.
 
(g) Upon Landlord’s exercise of its relocation right, the Lease shall
automatically be amended to delete the last sentence of Section 7.1 and to
delete Section 15.1(c) in order to permit Tenant to assign this Lease or extend
the term hereof without concurrently assigning or extending the El Capitan
Lease, and the El Capitan Lease shall be automatically amended to delete the
last sentence of Section 7.1 therein in order to permit Tenant to assign the El
Capitan Lease without concurrently assigning this Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) The parties shall promptly execute an amendment to the Lease identifying the
new premises or, if the new premises are leased by Landlord as tenant and being
provided to Tenant under a sublease, then the parties shall promptly execute a
sublease for the new premises which incorporates the provisions of the Lease, as
modified by this Amendment.
 
5. Condition Precedent to Effectiveness of this Amendment. Sections 2 and 4 of
this Amendment shall not be effective unless and until the Closing, as defined
in the Merger Agreement, has occurred. In the event the Merger Agreement is
terminated for any reason without a Closing occurring, then Sections 2 and 4 of
this Amendment shall be void and of no effect.
 
6. Lease in Effect. Landlord and Tenant acknowledge and agree that the Lease,
except as amended by this Amendment, remains unmodified and in full force and
effect in accordance with its terms.
 
7. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the subject matter hereof and can be changed
only by an instrument in writing executed by both Landlord and Tenant.
 
8. Conflict of Terms. In the event that there is any conflict or inconsistency
between the terms and conditions of the Lease and those of this Amendment, the
terms and conditions of this Amendment shall control and govern the rights and
obligations of the parties.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
Effective Date of this Amendment.
 



LANDLORD:  TENANT:     Conexant Systems, Inc., Newport Fab, LLC, a Delaware
limited a Delaware corporation
liability company, dba Jazz
Semiconductor
    By: /s/ Scott Blouin                            By: /s/ Shu
Li                                                    Name: Scott
Blouin                             Name: Shu
Li                                                     Title: CFO & SVP of
Conexant          Title: President & CEO                                

 
 
 
 

--------------------------------------------------------------------------------

 